;

vi ate :
402 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ; ‘ Page | of 1 v

UNITED STATES DISTRICT COURT -
SOUTHERN DISTRICT OF CALIFORNIA

United States of America “JUDGMENT IN A CRIMINAL CASE
. Vv. . : (For Offenses Committed On or After November 1, 1987)
Eduardo Salgado-Arenas , Case Number: 3:19-my-22992

Donald L Levifié

Defendant's Attorney

 

   

_ REGISTRATION NO. 86747298

THE DEFENDANT:
i! pleaded guilty to couit(s) Lof Complaint

 

 

 

1 was found guilty to count(s)’
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

Title & Section . Nature of Offense . Count Number(s) |
8:1325 ILLEGAL ENTRY (Misdemeanor) oo oo 1: _
[] The defendant has been found not guilty on count(s)
CI Count(s) - CO | . dismissed on the motion of the United States. .
IMPRISONMENT

- The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned fora term of:

AX rime SERVED oO days

: Assessment: $10 WAIVED XI Fine: WAIVED |
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.
O Court recommends: defendant be deported/removed with relative, charged in case

 

 

ITIS ORDERED that the defendant shall notify the United States Attoiney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments ~
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any ‘material change in the defendant's economic circumstances.

| Monday, july 29,2019
. Date of Imposition of Sentence

a

Dis —_ _.- HONORABIE ROBERT N. BLOCK
en a _. UNITED STATES MAGISTRATE JUDGE

   

: Received

Clerk's Office Copy a - - - 3:19-mj-22992

 

 
